Citation Nr: 0015416	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Cheyenne, 
Wyoming, which granted service connection for the veteran's 
PTSD, and assigned it a 30 percent rating, effective November 
5, 1997.

In November 1999, the RO increased the evaluation of the 
veteran's PTSD from 30 to 50 percent, effective November 5, 
1997.  On a claim for an original or increased rating, the 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law; thus, such claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's PTSD is productive of total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.130 Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The United States 
Court of Appeals for Veterans Claims has held that a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved is an original 
claim, as opposed to a new claim for increase.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
Thus, the propriety of each rating during the time period 
from November 5, 1997 through to the present is now before 
the Board.

The schedular criteria for evaluation of psychiatric 
disabilities were changed, effective November 7, 1996.  The 
Board notes that, as the veteran's initial claim for service 
connection for PTSD was received in November 1997, it will be 
evaluated under the revised rating criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

Under the current Diagnostic Code 9411, a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.


Factual Background.  The veteran served as a rifleman and 
team leader in Vietnam with the United States Marine Corps 
from April 1968 until August 1968.  He sustained wounds for 
which he was awarded the Purple Heart.  Service records 
reflect that his unit was involved in intense combat on 
several occasions and sustained many casualties.

VA outpatient treatment records show that the veteran was 
seen for the first time for psychiatric consultation in 
October 1997.  He was seen for complaints of insomnia, 
feeling depressed, intrusive Vietnam thoughts, and 
nightmares.  The examiner noted a history of avoidance of any 
reminders of his Vietnam experience, hyperstartle response, 
and periods of crying.  After his discharge from the Marines 
in 1969 he had worked intermittently but never held a job for 
more than 3 years and most of the jobs he held were for only 
a few months.  The psychiatrist diagnosed PTSD, chronic, 
severe, and alcohol abuse; a Global Assessment of Functioning 
(GAF) score of 32 was given.

The veteran's claim for service connection was received on 
November 5, 1997.

VA hospital records reflect that the veteran was admitted in 
January 1998 to treat his alcohol dependence.  Upon his 
admission, it was noted that he was fairly depressed.  When 
he was released from the hospital in February 1998, he was 
diagnosed as having PTSD.

Additional VA hospital records reflect that the veteran was 
admitted in March 1998 to participate in a residential 
rehabilitation program.  Upon his admission, it was noted 
that his symptoms included nightmares, easy agitation, 
difficulty concentrating, avoidance of contact with people, 
inability to sleep well, and suicidal feelings.  He was 
divorced and homeless.  Progress notes dated in April 1998 
reflect that the veteran was accorded a psychiatric 
examination.  The veteran reported that he started having 
nightmares while he was still in Vietnam.  The examiner noted 
that while the veteran was providing details of his combat 
service, he began weeping and that his anguish was 
unmistakably genuine.  The examiner diagnosed chronic severe 
PTSD and major derepression.  The examiner assigned a GAF 
score of 50 and commented that the veteran's "combat 
experiences and his resulting depression from PTSD symptoms, 
unremitting, had worn him down to the point where he was no 
longer able to be productive."  Emphasis added.  He 
successfully completed the SATP and was released from the 
hospital May 1998.  When he was released from the hospital, 
the pertinent final diagnosis was chronic PTSD with 
depression.

VA outpatient treatment records reflect that in July 1998 the 
veteran was isolated, angry and depressed.  At that time, he 
was diagnosed as having severe PTSD.

In a July 1998 Social Security Administration (SSA) 
Disability Report, the veteran indicated that his PTSD was 
productive of depression, anger and suicidal ideation.  He 
also indicated that he was unemployed and that he did not 
have any social contacts.

In September 1998, the veteran was afforded two psychiatric 
examinations in connection with his SSA claim.  The first 
psychiatric examination was conducted by L. McNeill, Ph.D.  
This examination report shows that the veteran reported that 
his wife had left him and that he rarely communicated with 
his children.  He also reported that he often felt angry.  
Mental status examination revealed that his mood was 
dysphoric and that his judgment was poor.  His orientation, 
speech and memory were all normal.  He was negative for 
hallucinations other than the ones he had had when he used 
drugs.  It was noted that he lived in a veterans home and 
that he was unemployed.  It was also noted that he had little 
or no involvement with close friends.  The diagnoses included 
chronic PTSD, major depressive disorder, alcohol dependence 
in early remission, and dependent personality disorder.  Dr. 
McNeill assigned a GAF score of 30 and commented that the 
veteran's PTSD made it unlikely that he would appropriately 
respond to supervision, coworkers, or work pressures.

The second psychiatric examination was conducted by R. Perry, 
Ph.D.  This examination report shows that the veteran was 
assessed as having severe PTSD.  Dr. Perry noted that, while 
the veteran was able to groom and dress himself, he lived in 
a veterans group home where he was isolated and without the 
capacity to sustain work activity.

A determination by the Social Security Administration dated 
in September 1998 reflects that the veteran was found to be 
disabled as of October 31, 1997 due to major depression, 
chronic PTSD, and a dependent personality disorder.

In a November 1998 letter, the veteran's treating VA 
psychiatrist (the same physician who had initially evaluated 
the veteran in October 1997) reported that he had assigned 
the veteran's PTSD a GAF score of 30.  The VA psychiatrist 
indicated that this score reflected that the veteran had a 
marked functional disability in nearly every area of his 
daily life.

Medical records from the Veterans Outreach Center, in Casper, 
Wyoming, show that the veteran was assessed as having PTSD on 
many occasions from November 1998 to February 1999.  They 
also show that he participated in support group therapy 
during this period.

Additional VA outpatient treatment records reflect that the 
veteran participated in a residential rehabilitation program 
from February to March 1999.  It was noted that he felt 
depressed during this period.


Analysis.  As a preliminary matter, the Board finds that the 
veteran's claim for an increased evaluation is well grounded 
under 38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

On the basis on the foregoing evidence, the Board is of the 
opinion that the symptoms of the veteran's PTSD warrant a 100 
percent rating.  The veteran's treating psychiatrist has 
assigned a GAF score of 30, indicating an inability to 
function in almost all areas.  In fact, the psychiatrist 
specifically stated that this score reflected that the 
veteran had a marked functional disability in nearly every 
area of his daily life.  Significantly, the only diagnosis 
given was PTSD.  The score clearly represents the 
psychiatrist's assessment of the impairment attributable to 
the PTSD.  The opinion of this treating psychiatrist is 
supported by the evidence as a whole and, in the opinion of 
the Board, reflects that the veteran's PTSD is productive of 
total occupational and social impairment.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Inasmuch as the October 1997 VA 
psychiatric examination resulted in a GAF of 32, and in view 
of the evidence as a whole, the Board finds that the 
veteran's PTSD has been productive of total occupational and 
social impairment at all times during the pendency of the 
appeal.  Thus, the veteran is entitled to a 100 percent 
rating for PTSD since the time of his initial claim for 
compensation for this disorder.


ORDER


A rating of 100 percent is granted for the veteran's PTSD, 
subject to the law and regulations governing the payment of 
monetary awards.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

